Case 1:21-cr-00030-SEB-TAB Document 22 Filed 02/11/21 Page 1 of 4 PageID #: 59




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                               Plaintiff,            )
                                                     )
                          v.                         )       No. 1:21-cr-00030-SEB-TAB
                                                     )
DARIEL HILL,                                         ) -01
                                                     )
                               Defendant.            )

               ORDER GRANTING MOTION TO DISMISS INDICTMENT

       Now before the Court is Defendant Dariel Hill's Motion to Dismiss the Indictment

asserting a violation of the Speedy Trial Act, 18 U.S.C. § 3161(b). For the reasons stated herein,

this motion is granted.

                                            Discussion

       The docket reflects the following chronology: On October 3, 2020, Mr. Hill was arrested

for violations of Indiana criminal statutes and taken into state custody. On December 8, 2020, the

United States filed a federal criminal complaint against Mr. Hill commencing an action in our

court. That same day, FBI Task Force Officer Ryan VanOeveren emailed the federal arrest

warrant, which had been issued by Magistrate Judge Dinsmore, to the Marion County Jail where

Mr. Hill was being held, specifically requesting that jail officials lodge the warrant as a hold on

him. 1 The Government's brief states that the transmittal of the warrant was to "serve as a federal

detainer on [Mr. Hill]." [Dkt. 20, at 1]. Though the Government argues in its briefing that the

warrant was not executed at this time, Officer VanOeveren testified at the February 11, 2021




1
 The Government asserts that this email was sent on December 17, 2020, but the date appearing
on the email is actually December 8, 2020.
                                                 1
Case 1:21-cr-00030-SEB-TAB Document 22 Filed 02/11/21 Page 2 of 4 PageID #: 60




preliminary hearing before the Magistrate Judge that he believed his email to the Marion County

Jail served as the execution of the warrant.

       The state dismissed its charges against Mr. Hill "in lieu of federal prosecution" on

December 28, 2020, as noted on the state court docket. Though the state court judge ordered Mr.

Hill's release from state custody, he has remained in custody in the Marion County Jail.

       Thirty-eight days later, on February 4, 2021, Mr. Hill was federally indicted for the

offense of Unlawful Possession of a Firearm by a Convicted Felon in violation of 18 U.S.C. §

922(g)(1). [Dkt. 5]. On February 11, 2021, Officer VanOeveren (virtually) appeared before the

Magistrate Judge for the preliminary hearing on the indictment and to formally serve the arrest

warrant on Mr. Hill.

       Mr. Hill, by counsel, has filed a motion to dismiss the Indictment on the grounds that it

was not filed within thirty days of his arrest on the federal charges, and thus the charge and his

continued detention are in violation of the Speedy Trial Act.

       The Speedy Trial Act provides: an "indictment charging an individual with the

commission of an offense shall be filed within thirty days from the date on which such individual

was arrested or served with a summons in connection with such charges." 18 U.S.C. § 3161(b).

The Speedy Trial Act's thirty-day clock does not start until there is "both a federal charge and

federal custody." United States v. Clark, 754 F.3d 401, 406 (7th Cir. 2014). When an indictment

is not timely filed, the indictment "shall be dismissed or otherwise dropped." 18 U.S.C. §

3162(a).

       Mr. Hill contends that his countdown began on December 28, 2020. That is correct,

based on our review.




                                                 2
Case 1:21-cr-00030-SEB-TAB Document 22 Filed 02/11/21 Page 3 of 4 PageID #: 61




       Where, as here, a criminal defendant is detained on state charges but federal charges are

subsequently preferred, the Speedy Trial Act's clock begins to run when the person is "held for

the purpose of answering to [the] federal charge." See Clark, 754 F.3d at 406 (quoting United

States v. Shahryar, 719 F.2d 1522 (11th Cir.1983). Thus, in the case before us, once the state

court charges against Mr. Hill were dropped on December 28, 2020, his continued detention at

the Marion County Jail was based on the federal complaint against him.

       The Government invokes the holding in United States v. Clark, where the Seventh Circuit

rejected the criminal defendant's argument that he was "arrested" for Speedy Trial Act purposes,

and the 30-day provision triggered, on the date the detainer was issued. The facts in Clark are

obviously distinguishable from those in Mr. Hill's case. There, the federal complaint was filed

and the detainer issued on the same day that the defendant was arrested for state law crimes, for

which he was ultimately convicted. Four months later, while the defendant was serving his state

sentence, a federal grand jury returned a twelve-count indictment against him. The Seventh

Circuit reasoned that the detainer had not operated to "arrest" the defendant since he had not

been "subject[ed] to any restraints beyond those that Wisconsin already was imposing

legitimately." 754 F.3d at 407. With regard to Mr. Hill, he was clearly detained after the state

charges were dismissed. The state dismissal, in fact, was specifically in lieu of federal

prosecution. Thereafter, the only legal basis for his continued detention after December 28, 2020,

was the federal detainer.

       We reject the Government's argument that Mr. Hill was not technically "arrested" for

Speedy Trial Act purposes until the warrant was formally served on him, which was February

11, 2021, in connection with the preliminary appearance on the Indictment. There can be no

dispute that Mr. Hill suffered a "federal deprivation of liberty in connection with a detainer."



                                                 3
Case 1:21-cr-00030-SEB-TAB Document 22 Filed 02/11/21 Page 4 of 4 PageID #: 62




Clark, 754 F.3d at 407. When the detainer was executed following the dismissal of the state

charges, it was an arrest for Speedy Trial Act purposes, entitling him to the protections therein.

See id.

          Because Mr. Hill's indictment was not timely filed within thirty days from his arrest on

December 28, 2020, the indictment and the warrant based thereon must be dismissed.

                                           CONCLUSION

          Defendant's Motion to Dismiss the Indictment and the accompanying warrant is granted.

          IT IS SO ORDERED.



          Date:       2/11/2021                          _______________________________
                                                          SARAH EVANS BARKER, JUDGE
                                                          United States District Court
                                                          Southern District of Indiana

Distribution:

Joseph Martin Cleary
INDIANA FEDERAL COMMUNITY DEFENDERS
joe_cleary@fd.org

Adam Eakman
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
adam.eakman@usdoj.gov




                                                   4
